internal_revenue_service department of ti dollar_figure washington dc person to contact telephone number ster reply to refer rep t ep ra t3 date sin legend retirement board b state a plan p pian d this is in response to a request for a ruling letter submitted on your behalf by your authorized representative on date as supplemented by letters dated date date and december and this request concerns the consequences under sec_401 of the internal_revenue_code of extending plan p to additional governmental entities in state a the following facts and representations have been submitted on your behalf on date the state a department of health and welfare adopted a supplemental retirement_plan known as the state a department of health and welfare supplemental retirement_plan on date the state a department of lands adopted a similar plan known as the state a department of lands’ supplemental retirement_plan these plans were both supplemental to plan d a defined_benefit_plan maintained by state o25 page a these plans were adopted before sec_401 existed however they were both pre- erisa money purchase plans which provided a pretax contribution feature from their inception thus they became k plans when sec_401 became effective plan d is administered by retirement board b the employees of most governmental entities in state a with few exceptions are eligible to participate in plan d the covered employees can be categorized as follows employees of state a employees of local employees of political subdivisions of state a such as school districts within state a cities counties and taxing districts and employees of other state a statutorily created entities that perform governmental functions on date state a adopted plan p a 401_k_plan which is the subject of this ruling at that time most of the assets of the state a department of health and welfare supplemental retirement_plan and the state a department of lands’ supplemental retirement_plan were transferred to plan p on date the internal_revenue_service issued a favorable determination_letter stating that plan p was a qualified_plan and met the requirements of sec_401 of the code plan p was subsequently amended and restated on date effective as of date on date the internal_revenue_service issued a favorable determination_letter on this amendment and restatement initially plan p was available only to employees of the department of health and welfare and the department of lands on date state a code section was approved this legislation gave retirement board b which also administers plan p approval to extend plan p to the same group_of_employees as is covered by plan d plan p is supplemental to plan d and is available only to the employees of employers participating in plan d although state a code section gives retirement board b the authority to extend plan p to all employees covered by plan d to date it has extended plan p only to employees of state a t now proposes to extend plan p to other employees covered by plan d that is employees of state a local schoo districts political subdivisions and other statutorily created entities that perform governmental functions since the establishment of pian d state a has consistently treated all participating employers as a single employer for purposes of for example the sec_415 limits and the determination of whether an employee has terminated employment for purposes of receiving a distribution if plan p is extended as proposed in this ruling all of the tocal school districts political subdivisions and statutorily created entities as well as the state itself will similarly be treated as a single employer based on the foregoing your authorized representative has requested a ruling on your behalf that the proposed extension of pian p to cover the employees of state a local school districts political subdivisions and other statutorily created entities that perform governmental functions wil not violate sec_401 of the code oasl page sec_401 sets forth the requirements for a qualified_cash_or_deferred_arrangement sec_401 provides in part that a qualified_cash_or_deferred_arrangement is any arrangement which is part of a profit sharing plan which meets the requirements of sec_401 under which a covered_employee may elect to have the employer make payments as contributions to a_trust under the plan on behalf of the employee or to the employee directly in cash sec_401 of the code provides that a cash_or_deferred_arrangement shall not be treated as a qualified_cash_or_deferred_arrangement if it is part of a plan maintained by a state_or_local_government or a political_subdivision thereof or any agency_or_instrumentality thereof a governmental_unit prior to being amended by the tax_reform_act_of_1986 tra sec_401 permitted such governmental units to maintain a qualified_cash_or_deferred_arrangement section f b i of tra provides that sec_401 does not apply to cash or deferred arrangements adopted by a governmental_unit before date sec_1_401_k_-1 of the income_tax regulations provides that a cash_or_deferred_arrangement maintained by a governmental_unit is treated as adopted after date with respect to all employees of any employer that adopts the arrangement after that date however if an employer adopted an arrangement prior to that date all employees of the employer may participate in the arrangement in addition if the governmental_unit adopted a cash_or_deferred_arrangement prior to that date then any cash_or_deferred_arrangement adopted by the unit at any time is treated as adopted before that date sec_1 k -1 g of the regulations provides as a definition of the word employer for k plans that the term means the employer within the meaning of sec_1_410_b_-9 of the regulations sec_1_410_b_-9 of the regulations states that the term employer means the employer maintaining the plan and those employers required to be aggregated with the employer under sec_414 c m or of the code since the establishment of plan d state a has consistently treated all participating employers as a single employer for purposes of for example the sec_415 limits and the determination of whether an employee terminated employment the plan d participating employers who will be participating in plan p will likewise be treated as a single employer for purposes of the administration of plan p such treatment represents a reasonable and good_faith interpretation of the rules and definitions under sec_414 c m and of the code consequently it is reasonable here to treat all the plan d participating employers in plan p as a single employer for purposes of sec_1_401_k_-1 ii of the regulations accordingly since plans described in sec_401 of the code were adopted by state a through two of its departments prior to date the adoption of plan p by state ain and its proposed extension to the plan d participating employers will not violate sec_401 of the code xs page this ruling is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited by others as precedent acopy of this letter has been sent to your authorized representative in accordance with a power_of_attorney submitted with the request sincerely j tthe v bere frances v sloan manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of letter notice
